 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

REBECCA ANGULO,

      

Lange agers meme nneenr as Smerstanad crimes TEL
€

--FEBO 5. 2020...

 

 

Plaintiff,

-against- ORDER

 

36TH STREET HOSPITALITY LLC, individually
d/b/a Taj II, and 36TH STREET HOSPITALITY: 19 Civ. 5075 (GBD)
LLC, individually d/b/a Suite36,

Defendants.

GEORGE B. DANIELS, United States District Judge:

This action having been commenced by the filing of a Complaint on May 30, 2019 and the
filing of a Summons on May 31, 2019, and a copy of the Complaint and Summons having been
served on Defendants on June 12, 2019 through Sue Zouky, a clerk in the office of the Secretary
of State of New York, and proof of service having been filed on June 28, 2019, and Defendants
having failed to answer, appear, or otherwise move with respect to the Complaint, and the time for
appearing, answering, or moving having expired, it is hereby:

ORDERED, ADJUDGED, AND DECREED that Plaintiff have judgment against
Defendants.

This matter is referred to Magistrate Judge Sarah L. Cave for an inquest on damages.
Dated: New York, New York

February 5, 2020
SO ORDERED.

Nya, B , Dorwl

ORQ§ B. DANIELS
hited States District Judge

 

 
